The Chancellor.
The injunction, in this case, would
not be warranted by the doctrine in Thompson v. Brown. (4 Johns. Ch. Rep. 619.) The plaintiff is a simple contract creditor, and has not obtained a decree for an account ; and there is no case that warrants an injunction, interfering with the remedy at law, until a decree. It was admitted, in Smith v. Eyles, (2 Atk. 385.) that before a decree, the executor might confess a judgment at law, which would give priority; and in Waring v. Danvers, (1 P. Wms. 295.) the executor confessed judgment at law, pending a suit in equity, and prior to the decree; and it was held good. If the creditor is not to be restrained at law in this case, why should the administrators be restrained from suffering him to take judgment by default, or from giving him a plea of cognovit ? Until the decree, there is no just principle upon which the Court can interfere to the extent prayed for, without utterly destroying all *208remedy at law. If the creditor has a right to sue at law, the administrator must equally have a right to waive the * */ ° expense and folly of a litigation, and confess the debt.
Motion denied.